           Case 1:20-cv-06277-CM Document 3 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARMINE P. AMELIO; ALFONSO AMELIO;
and PAUL AMELIO,

                             Plaintiffs,
                                                                    20-CV-6277 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
FISCHER & BURSTEIN, P.C.; HARRY H.
BURSTEIN; and ADRIANA RODRIQUEZ,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs bring this action pro se. To proceed with a civil action in this Court, Plaintiffs

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

each submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the filing fees or IFP applications. Within

thirty days of the date of this order, Plaintiffs must either pay the $400.00 in fees or each submit

the attached IFP application. If each plaintiff submits the IFP application, each application should

be labeled with docket number 20-CV-6277 (CM). If the Court grants the IFP applications,

Plaintiffs will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to each plaintiff and note

service on the docket. No summons shall issue at this time. If Plaintiffs comply with this order,

the case shall be processed in accordance with the procedures of the Clerk’s Office. If a plaintiff

fails to comply with this order within the time allowed, the plaintiff will be dismissed as a party

from this action.
           Case 1:20-cv-06277-CM Document 3 Filed 08/28/20 Page 2 of 2




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 28, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
